Title: From Thomas Jefferson to Albert Gallatin, 16 July 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     July 16. 08.
                  
                  Will you be so good as to read my letter to mr Smith, and then seal & send it with your own to the Post office? also to read the within rough draught to Genl. Sullivan & suggest any alterations you think proper. when mr Rodney’s opinion shall be printed I shall be glad a few copies, say half a dozen or a dozen. Affectionate salutations.
               